                      Case 1:20-cv-00990-LJL Document 23
                                                      22 Filed 09/09/20
                                                               08/31/20 Page 1 of 3
                                                                                  2




                                               THE CITY OF NEW YORK
JAMES E. JOHNSON                             LAW DEPARTMENT                                                         LADONNA S. SANDFORD
Corporation Counsel                                   100 CHURCH STREET                                                           Senior Counsel
                                                      NEW YORK, NY 10007                                                  Phone: (212) 356-3156
                                                                                                                             Fax: (212) 356-3559
                                                                                  August 31, 2020                   Email: lsandfor@law.nyc.gov

                                          MEMORANDUM ENDORSED. IT IS ORDERED that this case is STAYED until December 3, 2020. IT
        VIA ECF                           IS FURTHER ORDERED that Defendant shall file a letter no later than December 3, 2020 informing the
        Honorable Lewis J. Liman          Court of the status of this case and of the status of Plaintiff's underlying criminal action. The Clerk of
        United States District Judge      Court is respectfully directed to stay the case until December 3, 2020.
        United States District Court
                                          The Plaintiff is further informed that the status of the Complaint has been been changed from "restricted"
        Southern District of New York
                                          to "unrestricted" pursuant to Plaintiff's request at Dkt. No. 20. Exhibit 1 to the Complaint remains
        500 Pearl Street                  "restricted," as it appears to contain date of birth information of non-parties to the case. A copy of this
        New York, NY 10007                Order will be mailed to the Plaintiff by the Court's Chambers. SO ORDERED. 9/9/2020.

                                         Re:       Michael Nieves v. Phillip Meagher, et al.
                                                   20-CV- 0990 (LJL)
        Your Honor:

                         I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of the City
        of New York, and the attorney assigned to the above-referenced case. It is in that capacity that I write to
        provide a status update to the Court, and to respectfully request that the stay issued in this matter on June
        3, 2020, continue until December 3, 2020, without prejudice to renewing the stay application if Plaintiff's
        criminal case is not resolved by that date.

                          On June 3, 2020, and then again on July 23, 2020, Your Honor granted a stay in this case
        pending resolution of Plaintiff’s underlying criminal proceeding and ordered the undersigned to “file a
        status letter on or before September 3, 2020 advising the Court as to the status of both Plaintiff's criminal
        case and the instant action.” (See Docket Entry Nos. 18 and 19).

                         Regarding the status of the instant matter, there has been correspondence between the
        undersigned and Plaintiff regarding possible resolution of the matter. The undersigned reached out to
        Plaintiff to request a demand, in order to evaluate whether a settlement agreement could be reached.
        Plaintiff responded with a seven-figure demand. Therefore, at this time the parties have not reached an
        agreement to resolve this matter.

                          Regarding the status of Plaintiff’s criminal case, on August 27, 2020, the undersigned
        conducted a search of the New York State Unified Court System’s eCourts: WebCriminal service.
        According to that service, the underlying criminal proceeding is still ongoing. Upon information and
        belief, Plaintiff’s next appearance is scheduled for October 13, 2020, in front of Judge C. Farber, Part 81
        of New York Supreme Court, Criminal Term.

                          In a voicemail message received from Plaintiff on July 9, 2020, he indicated that he
        submitted an objection to the stay of the proceeding. However, the undersigned has not received a copy of
        the letter describing Plaintiff’s objection to the stay. On August 21, 2020, the undersigned sent a letter to
        Plaintiff at Bellevue Hospital Prison Ward asking whether he would consent to a continuance of the stay;
        and requested that he advise the undersigned by no later than August 28, 2020. To date, no response to the
        inquiry was received.
           Case 1:20-cv-00990-LJL Document 23
                                           22 Filed 09/09/20
                                                    08/31/20 Page 2 of 3
                                                                       2



                 Notwithstanding, the undersigned renews the arguments of the initial application to stay
this matter. Specifically, a continued stay of this matter pending Plaintiff criminal prosecution is
warranted because there is an overlap of issues in the criminal case and the instant matter. Furthermore, a
continued stay of this matter will avoid the needless complications likely to be caused by Plaintiff
asserting his Fifth Amendment rights in response to deposition questions; and will serve the interests of
judicial economy, and will not harm the public interest.

                 Accordingly, it is respectfully requested that the stay issued in this matter on June 3,
2020, continue until December 3, 2020, without prejudice to renewing the stay application if Plaintiff's
criminal case is not resolved by that date. Thank you for your consideration herein.



                                                                 Respectfully submitted,

                                                                    ________________
                                                                 LADONNA S. SANDFORD
                                                                 Senior Counsel

cc:     Michael Nieves
        Plaintiff Pro Se
        NYSID: 08896985-Z
        B&C No. 8952000392
        Bellevue Hospital Prison Ward
        462 1st Avenue
        New York, NY 10016




                                                  -2-
         Case
          Case1:20-cv-00990-LJL
               1:20-cv-00990-LJL Document
                                  Document22-1
                                           23 Filed
                                               Filed09/09/20
                                                     08/31/20 Page
                                                               Page31ofof31




                          DECLARATION OF SERVICE BY MAIL

               I, LaDonna S. Sandford, declare, pursuant to 28 U.S.C. § 1746, under penalty of
perjury that on August 31, 2020, I served the annexed Status Letter/Motion dated, August 31,
2020, upon the following plaintiff pro se, Michael Nieves, by depositing a copy of same,
enclosed in a first class postpaid properly addressed wrapper, in a post office/official depository
under the exclusive care and custody of the United States Postal Service, within the State of New
York, directed to plaintiff at the address set forth below, being the address designated by plaintiff
for that purpose:

       Michael Nieves
       NYSID: 08896985-Z
       B&C No. 8952000392
       Bellevue Hospital Prison Ward
       462 1st Avenue
       New York, NY 10016


Dated: August 31, 2020


                                                      ________________________
                                                      LADONNA S. SANDFORD
                                                      Senior Counsel
                                                      Special Federal Litigation Division
